DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed May 9, 2022. Claim 1-2, 4-5, 8, 10-11, 14-20 have been amended. Claim 21 has been added. Claims 1-12 and 14-21 are presently pending and are presented for examination.

Response to Arguments/Remarks
4.	35 USC § 102 Rejection. Applicant's arguments/amendments filed May 9, 2022 with regard to the previous 35 USC § 102 rejection have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant’s arguments are only directed to the new added amendments and not the prior rejection of record. Based on the new features of the claims presented in the amendments, further search and/or consideration was required to examine the amended claims, so a new 35 USC § 103 ground(s) of rejection is made further in view of Jutkowitz et al, US 10,421,465, presented in this Final Office Action. Therefore, the prior 35 USC § 102 rejection is withdrawn in view of the new added features in the amended claims. 

Objections
5.	Claim 17 is objected to because of the following informalities: Claim 17 states “the second frequency does not the first frequency” there seems to be an error in the amended claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-12 and 14-21 are rejected under 35 U.S.C 103 as being unpatentable over He et al, US 2015/0145777, in view of Jutkowitz et al, US 10,421,465, further in view of Toyoda et al. US 2018/0322783, hereinafter referred to as He, Jutkowitz, and Toyoda, respectively.

Regarding claim 1, He discloses a computer-implemented method, comprising: 
causing a first visual stimulus to be oscillated at a first frequency (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”); 
determining a second frequency associated with a user characteristic (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”); and 
in response to a determination that the second frequency does not match the first frequency (See at least fig 8 and 17, ¶ 93, “the detected modulated lights from two light sources, records the two different modulated signals (e.g., signals Sl and S2), and rejects ambient light without modulation (1706). By comparing the Sl and S2 signals…The signals (Sl and S2) corresponding to the first and second modulated light for each pixel can be used together to calculate the eye's position and/or movements (1710)”), (See at least fig 8 and 17, ¶ 6, “Examples of implementations of the disclosed technology can include using an eye sensing module integrated with the device to obtain the user's eye dynamics data presenting at least one content on the display screen of the device. The user's eye dynamics data includes at least user's eye movement and changes in the user's pupil size. The obtained user's eye dynamics data is analyzed to determine the user's reaction to the contents displayed on the display screen”), (See at least fig 8 and 17, ¶ 10, “The associating can include associating a steadiness of the user's eye movement with an indication of a focus of the user's attention on the at least one content presented on the display screen”), (The examiner notes that audio and haptic notification applications and eye tracking systems are conventional and well-known in the art of alerting drivers or occupants of vehicles).
He fails to explicitly disclose wherein the first visual stimulus comprises a first notification; causing a second notification to be output, wherein the second notification comprises an audio notification or a haptic notification.
However, Jutkowitz teaches wherein the first visual stimulus comprises a first notification (See at least Col 3, lines 48-67, “The indications can include an audio output, a visual output, or a tactile output generated within a passenger compartment within the vehicle. For example, the vehicle can flicker lights on a dashboard, render on-screen notifications, output audible warnings, or cause vibrations in a steering wheel or seat in an attempt to grab the driver's attention”); causing a second notification to be output, wherein the second notification comprises an audio notification or a haptic notification (See at least Col 19, lines 1-35, “The action application policy can specify a sequence of stimuli. The sequence of stimuli can enumerate an intensity level and a time duration for the each stimulus. The sequence of stimuli can identify a file pathname for the data files used to generate and produce the audio stimuli, visual stimuli, and tactile stimuli, or any combination thereof. The intensity levels can include volume for audio stimuli, brightness for visual stimuli, and amount of force for tactile stimuli. For example, the action application policy can specify that an audio stimulus of low intensity is played for the first 30 seconds, then another audio stimulus of higher intensity is played for the next 10 seconds, and then a tactile stimulus together with the previous audio stimulus is applied thereafter.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of He and include wherein the first visual stimulus comprises a first notification; causing a second notification to be output, wherein the second notification comprises an audio notification or a haptic notification as taught by Jutkowitz because it would allow the method to get the driver's attention, when the other stimuli may fail at doing so (Jutkowitz, Col 4, Lines 8-12).

Regarding claim 2, He discloses the method of claim 1, wherein the step of causing the first visual stimulus to be oscillated at the first frequency comprises oscillating a brightness amplitude of the first visual stimulus at the first frequency (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”).

Regarding claim 3, He discloses the method of claim 1, wherein the first visual stimulus comprises an indicator light (See at least fig 8-17, ¶ 91, “FIG. 15 can include a multiple light source unit 1502 and 1504 ( e.g., LED light source #1 and LED source #2) to emit multiple modulated light 1506 and 1508 ( e.g., modulated light #1 and modulated light #2) toward a user… the multiple light sources 1502 and 1504 are configured to emit multiple modulated light beams 1506 and 1508 ( e.g., at different modulated frequencies) that can be retro reflected 1514 and 1516 from the eye”).

Regarding claim 4, He discloses the method of claim 3, wherein the step of causing the first visual stimulus to be oscillated at the first frequency comprises blinking the indicator light at the first frequency (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”).

Regarding claim 5, He discloses the method of claim 1, wherein the first visual stimulus is displayed via a display device (See at least fig 8 and 17, ¶ 6, “systems, and devices are disclosed for using a user's eye dynamics to analyze and report the user's reaction to contents on a display screen of a device…the disclosed technology can include using an eye sensing module integrated with the device to obtain the user's eye dynamics data presenting at least one content on the display screen of the device”).

Regarding claim 6, He discloses the method of claim 1, wherein the user characteristic comprises an eye pupil diameter of a user (See at least fig 20C, ¶ 56, “The user's eye dynamics data includes at least user's eye movement and changes in the user's pupil size. The measured user's eye dynamics data is analyzed to determine the user's reaction to the contents displayed on the display screen”), (See at least fig 20C, ¶ 116, “This eye sensing module may be integrated on the front-screen side of a mobile device to provide measurement of user's eye movement and pupil size changes”).

Regarding claim 7, He discloses the method of claim 6, wherein the second frequency corresponds to an oscillation of the eye pupil diameter (See at least fig 20C, ¶ 13, “the photodetector module receives a return light including at least a partial retroreflected light from an eye of the user. The device includes a processor in communication with the photodetector module and the two groups of light sources, the processor is configured to process an output signal from the photodetector module to determine positional and dimensional parameters of the eye of the user based at least on the received partial retroreflected light”), (See at least fig 20C, ¶ 109, “Meanwhile, the eye pupil size change, and/or the eye blinks frequency vs. the screen frame content change are also detected to generate user reaction information”), (See at least fig 20C, ¶ 116, “user's pupil size may increase when the content the user is viewing is interesting to the user, and the user's pupil size may decrease if the content the user is view is uninteresting to the user. Also, user's pupil size may show sudden increase if new content that captures user's attention appears on the screen. Eye sensing module 2502 can capture this eye dynamic information periodically, for example, at a video rate of at least 30 frame/second”).

Regarding claim 8, He discloses the method of claim 6, wherein the step of determining the second frequency comprises capturing images of an eye of the user via an imaging device to determine the eye pupil diameter (See at least fig 20C, ¶ 13, “the photodetector module receives a return light including at least a partial retroreflected light from an eye of the user. The device includes a processor in communication with the photodetector module and the two
groups oflight sources, the processor is configured to process an output signal from the photodetector module to determine positional and dimensional parameters of the eye of the user based at least on the received partial retroreflected light”), (See at least fig 20C, ¶ 64, “a video camera can observe one of the user's eyes. Image processing software analyzes the video image and traces the tracked feature. Based on calibration, the system determines where the user is currently looking”).

Regarding claim 9, He discloses the method of claim 1.
He fails to explicitly disclose wherein the user characteristic comprises an electroencephalograph (EEG) of a user or a magnetoencephalograph (MEG) of the user.
However, Toyoda teaches an electroencephalograph (EEG) of a user or a magnetoencephalograph (MEG) of the user (See at least ¶ 53, “the monitoring module 220 can collect information about a direction of a gaze, a path/track of the gaze, heart rate, blood pressure, respiratory function, blood oxygen levels, perspiration levels, pupil dilation/size, brain activity (e.g., EEG data), salivation information, hand/arm positions, foot/leg positions, a general orientation of the operator in the vehicle 100”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify computer-implemented method of He and include an electroencephalograph (EEG) of a user or a magnetoencephalograph (MEG) of the user as taught by Toyoda because it would allow the method to collect information about the driver in order to gauge a response of the driver to the display scenario.

Regarding claim 10, He discloses the method of claim 1, further comprising determining, in response to the determination that the second frequency does not match the first frequency, a lack of attention on the first visual stimulus by a user (See at least ¶ 10, “The associating can include associating a steadiness of the user's eye movement with an indication of a focus of the user's attention on the at least one content presented on the display screen”), (See at least fig 20C, ¶ 116, “user's pupil size may increase when the content the user is viewing is interesting to the user, and the user's pupil size may decrease if the content the user is view is uninteresting to the user. Also, user's pupil size may show sudden increase if new content that captures user's attention appears on the screen. Eye sensing module 2502 can capture this eye dynamic information periodically, for example, at a video rate of at least 30 frame/second”).

Regarding claim 11, He discloses the method of claim 1, comprises further comprising, in response to the determination that the second frequency does not match the first frequency, further causing a second visual stimulus to be output (See at least claim 12, “the associating includes associating a steadiness of the user's eye movement with an indication of a focus of the user's attention on the at least one content presented on the display screen”), (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”), (See at least ¶ 18, “The method includes using the first and second groups of light sources to emit light of different modulation frequencies to detect a direction of eye gaze…The method includes processing the output signal from the photodetector module to determine a location of gaze of the eye of the user on a display screen of the device based at least on the partial retroreflected light corresponding to the first and second modulated lights”), (The examiner notes that audio and haptic notification applications and eye tracking systems are conventional and well-known in the art of alerting drivers or occupants of vehicles).

Regarding claim 12, He discloses the method of claim 11, wherein the second visual stimulus is an enlarged version of the first visual stimulus (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”).

Regarding claim 14, He discloses the method of claim 1.
He fails to explicitly disclose further comprising, in response to the determination that the second frequency does not match the first frequency, further intervening in operation of a first sub-system.
However, Toyoda teaches further comprising, in response to the determination that the second frequency does not match the first frequency, further intervening in operation of a first sub-system (See at least ¶ 4, “provide audible alerts to maintain vigilance and/or to inform the driver of risks”), (See at least ¶ 18, “through audible alerts or other sensory indicators that seek to force or directly persuade the driver to engage with the vehicle and the driving tasks”), (See at least ¶ 57, “embellishing the graphical elements ( e.g., decreasing opacity, increasing brightness, adding additional graphics, etc.) and/or by controlling the vehicle 100 to provide haptic feedback, generating an audible alert, etc”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify computer-implemented method of He and include further comprising, in response to the determination that the second frequency does not match the first frequency, further intervening in operation of a first sub-system as taught by Toyoda because it would allow the method to collect information about the driver in order to gauge a response of the driver to the display scenario.

Regarding claim 15, He discloses one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: 
causing a first visual stimulus to be oscillated at a first frequency (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”); 
determining a second frequency associated with a user characteristic (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”); and 
in response to a determination that the second frequency does not match the first frequency (See at least fig 8 and 17, ¶ 93, “the detected modulated lights from two light sources, records the two different modulated signals (e.g., signals Sl and S2), and rejects ambient light without modulation (1706). By comparing the Sl and S2 signals…The signals (Sl and S2) corresponding to the first and second modulated light for each pixel can be used together to calculate the eye's position and/or movements (1710)”), (See at least fig 8 and 17, ¶ 6, “Examples of implementations of the disclosed technology can include using an eye sensing module integrated with the device to obtain the user's eye dynamics data presenting at least one content on the display screen of the device. The user's eye dynamics data includes at least user's eye movement and changes in the user's pupil size. The obtained user's eye dynamics data is analyzed to determine the user's reaction to the contents displayed on the display screen”), (See at least fig 8 and 17, ¶ 10, “The associating can include associating a steadiness of the user's eye movement with an indication of a focus of the user's attention on the at least one content presented on the display screen”).
He fails to explicitly disclose wherein the first visual stimulus comprises a first notification; causing a second notification to be output, wherein the second notification comprises an audio notification or a haptic notification.
However, Jutkowitz teaches wherein the first visual stimulus comprises a first notification (See at least Col 3, lines 48-67, “The indications can include an audio output, a visual output, or a tactile output generated within a passenger compartment within the vehicle. For example, the vehicle can flicker lights on a dashboard, render on-screen notifications, output audible warnings, or cause vibrations in a steering wheel or seat in an attempt to grab the driver's attention”); causing a second notification to be output, wherein the second notification comprises an audio notification or a haptic notification (See at least Col 19, lines 1-35, “The action application policy can specify a sequence of stimuli. The sequence of stimuli can enumerate an intensity level and a time duration for the each stimulus. The sequence of stimuli can identify a file pathname for the data files used to generate and produce the audio stimuli, visual stimuli, and tactile stimuli, or any combination thereof. The intensity levels can include volume for audio stimuli, brightness for visual stimuli, and amount of force for tactile stimuli. For example, the action application policy can specify that an audio stimulus of low intensity is played for the first 30 seconds, then another audio stimulus of higher intensity is played for the next 10 seconds, and then a tactile stimulus together with the previous audio stimulus is applied thereafter.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of He and include wherein the first visual stimulus comprises a first notification; causing a second notification to be output, wherein the second notification comprises an audio notification or a haptic notification as taught by Jutkowitz because it would allow the system to get the driver's attention, when the other stimuli may fail at doing so (Jutkowitz, Col 4, Lines 8-12).

Regarding claim 16, He discloses the one or more computer-readable storage media of claim 15, wherein the step of causing the first visual stimulus to be oscillated at the first frequency comprises at least one of: oscillating a brightness amplitude of the first visual stimulus at the first frequency, or blinking the first visual stimulus at the first frequency (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”), (The examiner notes that audio and haptic notification applications and eye tracking systems are conventional and well-known in the art of alerting drivers or occupants of vehicles).

Regarding claim 17, He discloses the one or more computer-readable storage media of claim 15, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform the steps of: in response to the determination that the second frequency does not the first frequency, further: causing a second visual stimulus associated with the first visual stimulus to be output, or intervening in operation of a first sub-system (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”), (The examiner notes that audio and haptic notification applications and eye tracking systems are conventional and well-known in the art of alerting drivers or occupants of vehicles).

Regarding claim 18, He discloses a system, comprising: 
a memory storing an application; and a processor that, when executing the application (See at least fig 5A, ¶ 74, “The eye tracking unit 500 includes a processing unit 505 coupled to a memory unit 506. The memory unit 506 can, for example, include processor-executable code, which when executed by the processing unit 505, configures the eye tracking unit 500 to perform various operations”), is configured to: 
cause a first visual stimulus to be oscillated at a first frequency (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”); 
determine a second frequency associated with a pupil of an eye (See at least fig 8 and 17, ¶ 93, “two different light sources that emit lights in different wavelengths are used to emit two lights of different wavelengths (1702), e.g., in which the first light source emits light at wavelengths >850 nm, e.g., in some examples at 940 nm, and in which the second light source emits light at wavelengths <850 nm, e.g., at 780 nm.”); and 
in response to a determination that the second frequency does not match the first frequency, determine a lack of attention on the first visual stimulus; and in response to determining the lack of attention on the first visual stimulus (See at least fig 8 and 17, ¶ 93, “the detected modulated lights from two light sources, records the two different modulated signals (e.g., signals Sl and S2), and rejects ambient light without modulation (1706). By comparing the Sl and S2 signals…The signals (Sl and S2) corresponding to the first and second modulated light for each pixel can be used together to calculate the eye's position and/or movements (1710)”), (See at least fig 8 and 17, ¶ 6, “Examples of implementations of the disclosed technology can include using an eye sensing module integrated with the device to obtain the user's eye dynamics data presenting at least one content on the display screen of the device. The user's eye dynamics data includes at least user's eye movement and changes in the user's pupil size. The obtained user's eye dynamics data is analyzed to determine the user's reaction to the contents displayed on the display screen”), (See at least fig 8 and 17, ¶ 10, “The associating can include associating a steadiness of the user's eye movement with an indication of a focus of the user's attention on the at least one content presented on the display screen”).
He fails to explicitly disclose wherein the first visual stimulus comprises a first notification; cause a second notification to be output, wherein the second notification comprises an audio notification or a haptic notification.
However, Jutkowitz teaches wherein the first visual stimulus comprises a first notification (See at least Col 3, lines 48-67, “The indications can include an audio output, a visual output, or a tactile output generated within a passenger compartment within the vehicle. For example, the vehicle can flicker lights on a dashboard, render on-screen notifications, output audible warnings, or cause vibrations in a steering wheel or seat in an attempt to grab the driver's attention”); cause a second notification to be output, wherein the second notification comprises an audio notification or a haptic notification (See at least Col 19, lines 1-35, “The action application policy can specify a sequence of stimuli. The sequence of stimuli can enumerate an intensity level and a time duration for the each stimulus. The sequence of stimuli can identify a file pathname for the data files used to generate and produce the audio stimuli, visual stimuli, and tactile stimuli, or any combination thereof. The intensity levels can include volume for audio stimuli, brightness for visual stimuli, and amount of force for tactile stimuli. For example, the action application policy can specify that an audio stimulus of low intensity is played for the first 30 seconds, then another audio stimulus of higher intensity is played for the next 10 seconds, and then a tactile stimulus together with the previous audio stimulus is applied thereafter.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of He and include wherein the first visual stimulus comprises a first notification; cause a second notification to be output, wherein the second notification comprises an audio notification or a haptic notification as taught by Jutkowitz because it would allow the system to get the driver's attention, when the other stimuli may fail at doing so (Jutkowitz, Col 4, Lines 8-12).

Regarding claim 19, He discloses the system of claim 18, further comprising, in response to determining the lack of attention on the first visual stimulus, causing a second visual stimulus associated with the first visual stimulus to be output at a third frequency (See at least fig 8 and 17, ¶ 83, “The method includes emitting a third light from the light source 503, e.g., such as an LED 2 (810), and capturing, using the camera 504, an image of the retroreflection of the third emitted light retroreflected by the eye in a third video frame”), (The examiner notes that audio and haptic notification applications and eye tracking systems are conventional and well-known in the art of alerting drivers or occupants of vehicles).

Regarding claim 20, He discloses the system of claim 19, wherein the processor, when executing the application, is further configured to: determine a fourth frequency associated with the pupil of the eye; and in response to a determination that the fourth frequency matches the third frequency, determine a presence of attention on the second visual stimulus (See at least fig 8(item 818) and 17, ¶ 83, “The method includes using the first, second, and third video frame data of {S1 } to calculate the position of the eye corresponding to an instance of time to emit the three lights and capture the three video frames (816). The method can includes repeating this process ( e.g., n times) to generate multiple, sequential frame sets”).

Regarding claim 21, He discloses the method of claim 14.
He fails to explicitly disclose wherein the first sub-system comprises one of a fuel sub-system, a tire sub-system, an engine sub-system, a transmission sub-system, a driver assistance sub-system, a maintenance tracking sub-system, a vehicle door sub-system, a navigation sub-system, or an infotainment sub-system.
However, Toyoda teaches wherein the first sub-system comprises one of a fuel sub-system, a tire sub-system, an engine sub-system, a transmission sub-system, a driver assistance sub-system, a maintenance tracking sub-system, a vehicle door sub-system, a navigation sub-system, or an infotainment sub-system (See at least ¶ 4, “provide audible alerts to maintain vigilance and/or to inform the driver of risks”), (See at least ¶ 18, “through audible alerts or other sensory indicators that seek to force or directly persuade the driver to engage with the vehicle and the driving tasks”), (See at least ¶ 57, “embellishing the graphical elements ( e.g., decreasing opacity, increasing brightness, adding additional graphics, etc.) and/or by controlling the vehicle 100 to provide haptic feedback, generating an audible alert, etc”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of He and include wherein the first sub-system comprises one of a fuel sub-system, a tire sub-system, an engine sub-system, a transmission sub-system, a driver assistance sub-system, a maintenance tracking sub-system, a vehicle door sub-system, a navigation sub-system, or an infotainment sub-system as taught by Toyoda because it would allow the method to collect information about the driver in order to gauge a response of the driver to the display scenario.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665